Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered February 9, 2000, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court *610properly refused to charge the jury on the defense of justification since no reasonable view of the evidence established the elements of that defense (see People v Reynoso, 73 NY2d 816 [1988]; People v Watts, 57 NY2d 299 [1982]; People v Battee, 308 AD2d 596 [2003], lv denied 1 NY3d 568 [2003]; People v Robinson, 295 AD2d 544 [2002]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Santucci, J.P., Florio, Schmidt and Townes, JJ., concur.